IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIE GEORGE BYRD,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5017

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 2, 2014.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charlie McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.